                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         DAYANA MEDINA,
                                   7                                                      Case No. 19-cv-04284-HSG
                                                        Plaintiff,
                                   8                                                      ORDER ADOPTING MAGISTRATE
                                                 v.                                       JUDGE’S REPORT AND
                                   9                                                      RECOMMENDATION REGARDING
                                         WELLS FARGO & COMPANY, et al.,                   REMAND TO STATE COURT
                                  10
                                                        Defendants.                       Re: Dkt. Nos. 8, 18, 21
                                  11

                                  12          The Court has reviewed Magistrate Judge Kim’s Report and Recommendation in Favor of
Northern District of California
 United States District Court




                                  13   Granting the pending Motion to Remand, see Dkt. No. 18, as well as Defendant Wells Fargo

                                  14   Bank, N.A.’s objection to the report, styled as a motion for de novo determination, see Dkt. No.

                                  15   21. The Court finds the Report correct, well-reasoned and thorough, and adopts it in every

                                  16   respect. Accordingly,

                                  17          IT IS HEREBY ORDERED that the Motion to Remand is GRANTED. The Clerk is

                                  18   directed to remand this case to the Alameda County Superior Court and close the file.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 11/21/2019

                                  21

                                  22                                                               ________________________
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                  23                                                               United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
